 



Exhibit 10.12
PLEDGE AND SECURITY AGREEMENT
(QUEST CHEROKEE OILFIELD SERVICE, LLC)
     THIS PLEDGE AND SECURITY AGREEMENT (herein referred to as this “Security
Agreement”) is executed as of November 15, 2007, by QUEST CHEROKEE OILFIELD
SERVICE, LLC, a Delaware limited liability company (“Debtor”), whose address is
210 Park Avenue, Suite 2750, Oklahoma City, Oklahoma 73120, for the benefit of
ROYAL BANK OF CANADA (in its capacity as “Administrative Agent” and “Collateral
Agent” for the Secured Parties, as such term is defined in the Credit Agreement
(hereafter defined)), as “Secured Party,” whose address is Royal Bank Plaza,
P.O. Box 50, 200 Bay Street, 12th Floor, South Tower, Toronto, Ontario M5J 2W7.
RECITALS
     WHEREAS, pursuant to that certain Amended and Restated Credit Agreement
dated of even date herewith (as the same may hereafter be amended, supplemented
and restated, the “Credit Agreement”), among QUEST ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “MLP”), as gurantor, QUEST RESOURCE
CORPORATION, a Nevada corporation (“Quest Resource”) and QUEST CHEROKEE, LLC, a
Delaware limited liability company (“Quest Cherokee” and together with Quest
Resource, each a “Borrower” and collectively, the “Borrowers”), the various
financial institutions that are, or may from time to time become, parties
thereto (individually a “Lender” and collectively the “Lenders”) and Royal Bank
of Canada, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”), the
Lenders have agreed to make Loans for the account of the Borrowers;
     WHEREAS, Debtor has agreed to guarantee the obligations of the Borrowers
under the Credit Agreement and to secure its guaranteed obligations by the
pledge of its assets hereunder;
     WHEREAS, Debtor has duly authorized the execution, delivery and performance
of this Security Agreement;
     WHEREAS, it is in the best interests of Debtor to execute a Guaranty of the
Obligations as herein defined and this Security Agreement inasmuch as Debtor
will derive substantial direct and indirect benefits from the Credit Extensions
made from time to time to the Borrowers by the Lenders pursuant to the Credit
Agreement;
     WHEREAS, this Security Agreement is integral to the transactions
contemplated by the Loan Documents, and the execution and delivery of this
Security Agreement is a condition precedent to the Lenders’ obligations to
extend credit under the Loan Documents; and
     ACCORDINGLY, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Debtor and Secured Party hereby agree as follows:
     1. REFERENCE TO CREDIT AGREEMENT. The terms, conditions, and provisions of
the Credit Agreement are incorporated herein by reference, the same as if set
forth herein verbatim, which
QCOS Pledge and
Security Agreement

Page 1



--------------------------------------------------------------------------------



 



terms, conditions, and provisions shall continue to be in full force and effect
hereunder so long as the Lenders are obligated to lend under the Credit
Agreement and thereafter until the Obligations are paid and performed in full
(except as provided in Sections 10.01(d) and 10.01(e) of the Credit Agreement).
     2. CERTAIN DEFINITIONS. Unless otherwise defined herein, or the context
hereof otherwise requires, each term defined in the Credit Agreement or in the
UCC is used in this Security Agreement with the same meaning; provided that, if
the definition given to such term in the Credit Agreement conflicts with the
definition given to such term in the UCC, the definition in the Credit Agreement
shall control to the extent legally allowable; and if any definition given to
such term in Chapter 9 of the UCC conflicts with the definition given to such
term in any other chapter of the UCC, the Chapter 9 definition shall prevail. As
used herein, the following terms have the meanings indicated:
     Borrower or Borrowers has the meaning set forth in the first recital.
     Collateral has the meaning set forth in Paragraph 4 hereof.
     Collateral Note Security has the meaning set forth in Paragraph 4 hereof.
     Collateral Notes has the meaning set forth in Paragraph 4 hereof.
     Control Agreement means, with respect to any Collateral consisting of
investment property, Deposit Accounts, electronic chattel paper, and
letter-of-credit rights, an agreement evidencing that Secured Party has
“control” (as defined in the UCC) of such Collateral.
     Copyrights has the meaning set forth in Paragraph 4 hereof.
     Credit Agreement has the meaning set forth in the first recital.
     Deposit Accounts has the meaning set forth in Paragraph 4 hereof.
     Intellectual Property has the meaning set forth in Paragraph 4 hereof.
     Lender means, individually, or Lenders means, collectively, on any date of
determination, the Administrative Agent and Lenders, and their permitted
successors and assigns.
     Material Agreements has the meaning set forth in Paragraph 4 hereof.
     Obligations means, collectively, (a) the Obligations as such term is
defined in the Credit Agreement, and (b) all indebtedness, liabilities, and
obligations of Debtor arising under this Security Agreement or any Guaranty
assuring payment of all or any part of the Obligations; it being the intention
and contemplation of Debtor and Secured Party that future advances will be made
by one or more Lenders to Debtor for a variety of purposes.
     Obligor means any Person obligated with respect to any of the Collateral,
whether as an account debtor, obligor on an instrument, issuer of securities, or
otherwise.
QCOS Pledge and
Security Agreement

Page 2



--------------------------------------------------------------------------------



 



     Partnerships/Limited Liability Companies shall mean: (a) those partnerships
and limited liability companies listed on Annex B-1 attached hereto and
incorporated herein by reference, as such partnerships or limited liability
companies exist or may hereinafter be restated, amended, or restructured;
(b) any partnership, joint venture, or limited liability company in which Debtor
shall, at any time, become a limited or general partner, venturer, or member; or
(c) any partnership, joint venture, or corporation formed as a result of the
restructure, reorganization, or amendment of the Partnerships/Limited Liability
Companies.
     Partnership/Limited Liability Company Agreements shall mean: (a) those
agreements listed on Annex B-1 attached hereto and incorporated herein by
reference (together with any modifications, amendments, or restatements
thereof); and (b) partnership agreements, joint venture agreements, or
organizational agreements for any of the partnerships, joint ventures, or
limited liability companies described in clause (b) of the definition of
“Partnerships/Limited Liability Companies” above (together with any
modifications, amendments or restatements thereof), and “Partnership/Limited
Liability Company Agreement” means any one of the Partnership/Limited Liability
Company Agreements.
     Partnership/Limited Liability Company Interests shall mean all of Debtor’s
Rights, title and interest now or hereafter accruing under the
Partnership/Limited Liability Company Agreements with respect to all
distributions, allocations, proceeds, fees, preferences, payments, or other
benefits, which Debtor now is or may hereafter become entitled to receive with
respect to such interests in the Partnerships/Limited Liability Companies and
with respect to the repayment of all loans now or hereafter made by Debtor to
the Partnerships/Limited Liability Companies.
     Patents has the meaning set forth in Paragraph 4 hereof.
     Pledged Securities means, collectively, the Pledged Shares and any other
Collateral constituting securities.
     Pledged Shares has the meaning set forth in Paragraph 4 hereof.
     Rights means rights, remedies, powers, privileges and benefits.
     Security Interest means the security interest granted and the pledge and
assignment made under Paragraph 3 hereof.
     Trademarks has the meaning set forth in Paragraph 4 hereof.
     UCC means the Uniform Commercial Code, including each such provision as it
may subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.
     3. SECURITY INTEREST. In order to secure the full and complete payment and
performance of the Obligations when due, Debtor hereby grants to Secured Party a
Security Interest in all of Debtor’s Rights, titles, and interests in and to the
Collateral and pledges, collaterally transfers, and
QCOS Pledge and
Security Agreement

Page 3



--------------------------------------------------------------------------------



 



assigns the Collateral to Secured Party, all upon and subject to the terms and
conditions of this Security Agreement. Such Security Interest is granted and
pledge and assignment are made as security only and shall not subject Secured
Party to, or transfer or in any way affect or modify, any obligation of Debtor
with respect to any of the Collateral or any transaction involving or giving
rise thereto. If the grant, pledge, or collateral transfer or assignment of any
specific item of the Collateral is expressly prohibited by any contract,
license, law or regulation, then the Security Interest created hereby
nonetheless remains effective to the extent allowed by the UCC or other
applicable Law, but is otherwise limited by that prohibition.
     4. COLLATERAL. As used herein, the term “Collateral” means the following
items and types of property, wherever located, now owned or in the future
existing or acquired by Debtor, and all proceeds and products thereof, and any
substitutes or replacements therefor:
     (a) all personal property and fixture property of every kind and nature
including, without limitation, all accounts, chattel paper (whether tangible or
electronic), goods (including inventory, equipment, and any accessions thereto),
software, instruments, investment property, documents, deposit accounts, money,
commercial tort claims, letters of credit and letter-of-credit rights,
supporting obligations, Tax refunds, and general intangibles (including payment
intangibles);
     (b) all Rights, titles, and interests of Debtor in and to all outstanding
stock, equity, or other investment securities owned by Debtor, including,
without limitation, all capital stock of each Subsidiary of Debtor set forth on
Annex B-1 (“Pledged Shares”);
     (c) all Rights, titles, and interests of Debtor in and to all promissory
notes and other instruments payable to Debtor, including, without limitation,
all inter-company notes from Subsidiaries and those set forth on Annex B-1
(“Collateral Notes”) and all Rights, titles, interests, and Liens Debtor may
have, be, or become entitled to under all present and future loan agreements,
security agreements, pledge agreements, deeds of trust, mortgages, guarantees,
or other documents assuring or securing payment of or otherwise evidencing the
Collateral Notes, including, without limitation, those set forth on Annex B-1
(“Collateral Note Security”);
     (d) the Partnership/Limited Liability Company Interests and all Rights of
Debtor with respect thereto, including, without limitation, all
Partnership/Limited Liability Company Interests set forth on Annex B-1 and all
of Debtor’s distribution rights, income rights, liquidation interest, accounts,
contract rights, general intangibles, notes, instruments, drafts, and documents
relating to the Partnership/Limited Liability Company Interests;
     (e) (i) all copyrights (whether statutory or common law, registered or
unregistered), works protectable by copyright, copyright registrations,
copyright licenses, and copyright applications of Debtor, including, without
limitation, all of Debtor’s Right, title, and interest in and to all copyrights
registered in the United States Copyright Office or anywhere else in the world
and also including, without limitation, the copyrights set forth on Annex B-2;
(ii) all renewals, extensions, and modifications thereof, (iii) all income,
licenses, royalties, damages, profits, and payments relating to or payable under
any of the foregoing; (iv) the Right to sue for
QCOS Pledge and
Security Agreement

Page 4



--------------------------------------------------------------------------------



 



past, present, or future infringements of any of the foregoing; and (v) all
other rights and benefits relating to any of the foregoing throughout the world;
in each case, whether now owned or hereafter acquired by Debtor (“Copyrights”);
     (f) (i) all patents, patent applications, patent licenses, and patentable
inventions of Debtor, including, without limitation, registrations, recordings,
and applications thereof in the United States Patent and Trademark Office or in
any similar office or agency of the United States of America, any state thereof
or any other country or any political subdivision thereof including, without
limitation, those set forth on Annex B-2, and all of the inventions and
improvements described and claimed therein; (ii) all continuations, divisions,
renewals, extensions, modifications, substitutions, reexaminations,
continuations-in-part, or reissues of any of the foregoing; (iii) all income,
royalties, profits, damages, awards, and payments relating to or payable under
any of the foregoing; (iv) the right to sue for past, present, and future
infringements of any of the foregoing; and (v) all other rights and benefits
relating to any of the foregoing throughout the world; in each case, whether now
owned or hereafter acquired by Debtor (“Patents”);
     (g) (i) all trademarks, trademark licenses, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, certification marks, collective marks, logos, other business identifiers,
all registrations, recordings, and applications thereof including, without
limitation, registrations, recordings, and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country or any political subdivision
thereof including, without limitation, those set forth on Annex B-2; (ii) all
reissues, extensions, and renewals thereof; (iii) all income, royalties,
damages, and payments now or hereafter relating to or payable under any of the
foregoing including, without limitation, damages or payments for past or future
infringements of any of the foregoing; (iv) the right to sue for past, present,
and future infringements of any of the foregoing; (v) all rights corresponding
to any of the foregoing throughout the world; and (vi) all goodwill associated
with and symbolized by any of the foregoing, in each case, whether now owned or
hereafter acquired by Debtor (“Trademarks”, and collectively with the Copyrights
and the Patents, the “Intellectual Property”);
     (h) (i) all of Debtor’s Rights, titles, and interests in, to, and under
those contracts pursuant to which a default in or breach of the performance or
observance of any provision could reasonably be expected to result in the
opinion of the Secured Party in a Material Adverse Effect (the “Material
Agreements”) including, without limitation, all Rights of Debtor to receive
moneys due and to become due under or pursuant to the Material Agreements;
(ii) all rights of Debtor to receive proceeds of any insurance, indemnity,
warranty, or guaranty with respect to the Material Agreements; (iii) all claims
of Debtor for damages arising out of or for breach of or default under the
Material Agreements; and (iv) all rights of Debtor to compel performance and
otherwise exercise all rights and remedies under the Material Agreements;
     (i) all present and future automobiles, trucks, truck tractors, trailers,
semi-trailers, or other motor vehicles or rolling stock, now owned or hereafter
acquired by such Debtor (collectively, the “Vehicles”);
QCOS Pledge and
Security Agreement

Page 5



--------------------------------------------------------------------------------



 



     (j) any and all material deposit accounts, bank accounts, investment
accounts, or securities accounts, now owned or hereafter acquired or opened by
Debtor including, without limitation, any such accounts set forth on Annex B-1,
and any account which is a replacement or substitute for any of such accounts,
together with all monies, instruments, certificates, checks, drafts, wire
transfer receipts, and other property deposited therein and all balances therein
(the “Deposit Accounts”);
     (k) all permits, licenses and other authorizations (“Authorizations”)
issued by any governmental authority, to the extent and only to the extent that
the grant of a security interest in any such Authorization does not result in
the forfeiture of, or default under, any such Authorization;
     (l) all present and future distributions, income, increases, profits,
combinations, reclassifications, improvements, and products of, accessions,
attachments, and other additions to, tools, parts, and equipment used in
connection with, and substitutes and replacements for, all or part of the
Collateral described above;
     (m) all present and future accounts, contract rights, general intangibles,
chattel paper, documents, instruments, cash and noncash proceeds, and other
Rights arising from or by virtue of, or from the voluntary or involuntary sale
or other disposition of, or collections with respect to, or insurance proceeds
payable with respect to, or proceeds payable by virtue of warranty or other
claims against the manufacturer of, or claims against any other Person with
respect to, all or any part of the Collateral heretofore described in this
clause or otherwise; and
     (n) all present and future security for the payment to Debtor or any
Subsidiary of any of the Collateral described above and goods which gave or will
give rise to any such Collateral or are evidenced, identified, or represented
therein or thereby.
The description of the Collateral contained in this Paragraph 4 shall not be
deemed to permit any action prohibited by this Security Agreement or by the
terms incorporated in this Security Agreement.
     5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to
Secured Party that:
     (a) Credit Agreement. Certain representations and warranties in the Credit
Agreement are applicable to Debtor or its assets or operations, and each such
representation is true and correct, in all material respects.
     (b) Binding Obligation/Perfection. This Security Agreement creates a legal,
valid, and binding Lien in and to the Collateral in favor of Secured Party and
enforceable against Debtor. For Collateral in which the Security Interest may be
perfected by the filing of Financing Statements pursuant to Article 9 of the
UCC, once those Financing Statements have been properly filed in the
jurisdictions described on Annex A hereto, the Security Interest in that
Collateral will be fully perfected and the Security Interest will constitute a
first-priority Lien on such Collateral, subject only to Permitted Liens. With
respect to Collateral consisting of
QCOS Pledge and
Security Agreement

Page 6



--------------------------------------------------------------------------------



 



investment property (other than Pledged Securities covered by Paragraph 5(j)),
Deposit Accounts, electronic chattel paper, letter-of-credit rights, and
instruments, upon the delivery of such Collateral to Secured Party or delivery
of an executed Control Agreement with respect to such Collateral, the Security
Interest in that Collateral will be fully perfected and the Security Interest
will constitute a first-priority Lien on such Collateral, subject only to
Permitted Liens. None of the Collateral has been delivered nor control with
respect thereto given to any Person other than the Administrative Agent. Other
than the Financing Statements and Control Agreements with respect to this
Security Agreement, there are no other financing statements or control
agreements covering any Collateral, other than those evidencing Permitted Liens.
The creation of the Security Interest does not require the consent of any Person
that has not been obtained.
     (c) Debtor Information. Debtor’s exact legal name, mailing address,
jurisdiction of organization, type of entity, and state issued organizational
identification number are as set forth on Annex A hereto.
     (d) Location/Fixtures. (i) Debtor’s place of business and chief executive
office is where Debtor is entitled to receive notices hereunder; the present and
foreseeable location of debtor’s books and records concerning any of the
Collateral that is accounts is as set forth on Annex A hereto, and the location
of all other Collateral, including, without limitation, Debtor’s inventory and
equipment (but excluding fixtures) is as set forth on Annex A hereto; and,
except as noted on Annex A hereto, all such books, records, and Collateral are
in Debtor’s possession, and (ii) substantially all the Collateral that is or may
be fixtures is located on or affixed to the real property described in deeds of
trust or mortgages executed by Debtor in favor of Secured Party pursuant to the
Credit Agreement or on Annex A hereto.
     (e) Governmental Authority. Other than the filing of Financing Statements
contemplated hereby, appropriate filings to perfect the Security Interest in the
Intellectual Property and the notation of a Lien in favor of the Secured Party
on any motor vehicle certificate of title, no Authorization, approval, or other
action by, and no notice to or filing with, any Governmental Authority is
required either (i) for the pledge by Debtor of the Collateral pursuant to this
Security Agreement or for the execution, delivery, or performance of this
Security Agreement by Debtor, or (ii) for the exercise by Secured Party of the
voting or other Rights provided for in this Security Agreement or the remedies
in respect of the Collateral pursuant to this Security Agreement (except as may
be required in connection with the disposition of the Pledged Securities by Laws
affecting the offering and sale of securities generally).
     (f) Maintenance of Collateral. All tangible Collateral which is useful in
and necessary to Debtor’s business is in good repair and condition, ordinary
wear and tear excepted.
     (g) Liens. Debtor owns, leases or has valid rights to use all presently
existing Collateral, and will acquire or lease all hereafter-acquired
Collateral, free and clear of all Liens, except Permitted Liens.
QCOS Pledge and
Security Agreement

Page 7



--------------------------------------------------------------------------------



 



     (h) Collateral. Annex B-1 accurately lists all Collateral Notes, Collateral
Note Security, Pledged Shares, Partnership/Limited Liability Company Interests,
commercial tort claims, and Deposit Accounts.
     (i) Instruments, Chattel Paper, Collateral Notes, and Collateral Note
Security. All material instruments and chattel paper including, without
limitation, the Collateral Notes, have been delivered to Secured Party, together
with corresponding endorsements duly executed by Debtor in favor of Secured
Party, and such endorsements have been duly and validly executed and are binding
and enforceable against Debtor in accordance with their terms. Each material
Collateral Note and the documents evidencing the Collateral Note Security are in
full force and effect; there have been no renewals or extensions of, or
amendments, modifications, or supplements which would materially adversely
affect such Collateral Notes or Collateral Note Security; and no “default” or
“event of default” has occurred and is continuing under any such Collateral Note
or documents evidencing the Collateral Note Security. Debtor has good title to
the Collateral Notes and Collateral Note Security, and such Collateral Notes and
Collateral Note Security are free from any claim for credit, deduction, or
allowance of an Obligor and free from any defense, condition, dispute, setoff,
or counterclaim which could materially adversely affect the value thereof, and
there is no extension or indulgence with respect thereto.
     (j) Pledged Securities, Pledged Shares. All Collateral that is Pledged
Shares is duly authorized, validly issued, fully paid, and non-assessable
(except to the extent required by applicable Law), and the transfer thereof is
not subject to any restrictions, other than restrictions imposed hereunder and
by applicable securities and corporate Laws or Permitted Liens. The Pledged
Securities securing the Obligations as defined in the Credit Agreement include
100% of the issued and outstanding common stock or other equity interests owned
by Debtor of each Subsidiary of Debtor. Debtor has good title to the Pledged
Securities, free and clear of all Liens and encumbrances thereon (except for the
Security Interest created hereby or Permitted Liens), and has delivered to
Secured Party (i) all stock certificates, or other instruments or documents
representing or evidencing the Pledged Securities, together with corresponding
assignment or transfer powers duly executed in blank by Debtor, and such powers
have been duly and validly executed and are binding and enforceable against
Debtor in accordance with their terms or (ii) to the extent such Pledged
Securities are uncertificated, an executed Acknowledgment of Pledge in the form
of Annex D with respect to such Pledged Securities. The pledge of the Pledged
Securities in accordance with the terms hereof creates a valid and perfected
first priority security interest in the Pledged Securities securing payment of
the Obligations, subject to Permitted Liens.
     (k) Partnership/Limited Liability Company Interests. Each
Partnership/Limited Liability Company issuing a Partnership/Limited Liability
Company Interest, is duly organized, currently existing, and in good standing in
the jurisdiction of its formation; there have been no material amendments,
modifications, or supplements to any agreement or certificate creating any
Partnership/Limited Liability Company or any material contract relating to the
Partnerships/Limited Liability Companies, of which Secured Party has not been
advised in writing; no event of default, default, breach, or potential default
has occurred and is continuing under any Partnership/Limited Liability Company
Agreement, except for such defaults or breaches that would not reasonably be
expected to result in a Material Adverse Effect; and no
QCOS Pledge and
Security Agreement

Page 8



--------------------------------------------------------------------------------



 



approval or consent of the partners of any Partnership/Limited Liability Company
is required as a condition to the validity and enforceability of the Security
Interest created hereby or the consummation of the transactions contemplated
hereby which has not been duly obtained by Debtor. Debtor has good title to the
Partnership/Limited Liability Company Interests free and clear of all Liens and
encumbrances (except for the Security Interest granted hereby or Permitted
Liens). The Partnership/Limited Liability Company Interests are validly issued,
fully paid, and nonassessable (except to the extent required by applicable Law)
and are not subject to statutory, contractual, or other restrictions governing
their transfer, ownership, or control, except as set forth in the applicable
Partnership/Limited Liability Company Agreements or applicable securities Laws
or Permitted Liens. All capital contributions required to be made by the terms
of the Partnership/Limited Liability Company Agreements for each
Partnership/Limited Liability Company have been made. No Partnership/Limited
Liability Company Interests are evidenced by certificates.
     (1) Accounts. All Collateral that is accounts, contract rights, chattel
paper, instruments, payment intangibles, or general intangibles is free from any
claim for credit, deduction, or allowance of an Obligor, from any defense,
condition, dispute, setoff, or counterclaim (collectively “Deductions”), and
there is no extension or indulgence with respect thereto, except to the extent
such Deductions, extensions and indulgences could not reasonably be expected to
have a Material Adverse Effect.
     (m) Deposit Accounts. With respect to the Deposit Accounts, (i) Debtor
maintains each Deposit Account with the banks listed on Annex B-1 hereto,
(ii) upon request by the Administrative Agent, Debtor shall use its reasonable
efforts to, within thirty (30) days of such request, cause each such bank to
acknowledge to Secured Party that each such Deposit Account is subject to the
Security Interest and Liens herein created, that the pledge of such Deposit
Account has been recorded in the books and records of such bank, and that
Secured Party shall have “control” (as defined in the UCC) over such Deposit
Account, and (iii) Debtor has the legal Right to pledge and assign to Secured
Party the funds deposited and to be deposited in each such Deposit Account.
     (n) Intellectual Property.
     (i) All of the Intellectual Property is subsisting, valid, and enforceable
(except where any failure to be subsisting, valid and enforceable would not
reasonably be expected to have a Material Adverse Effect). The information
contained on Annex B-2 hereto is true, correct and complete. All issued Patents,
Patent applications, registered Trademarks, Trademark applications, registered
Copyrights, and Copyright applications of Debtor are identified on Annex B-2
hereto.
     (ii) Except for off-the-shelf software and other Intellectual Property of
which Debtor is a licensee (as to which this representation is inapplicable),
Debtor is the sole and exclusive owner of, the entire and unencumbered Right,
title, and interest in and to the Intellectual Property owned by Debtor free and
clear of any Liens including, without limitation, any pledges, assignments,
licenses, user agreements, and covenants by Debtor
QCOS Pledge and
Security Agreement

Page 9



--------------------------------------------------------------------------------



 



not to sue third Persons, other than Permitted Liens or licenses permitted by
Paragraph 8(c).
     (iii) As of the date hereof, to Debtor’s knowledge, no third party is
infringing any of Debtor’s Rights under the Intellectual Property.
     (iv) Debtor has performed and will continue to perform all acts and has
paid and will continue to pay all required fees and Taxes to maintain each
material item of the Intellectual Property in full force and effect throughout
the world, as applicable.
     (v) Each of the Patents and Trademarks identified on Annex B-2 hereto, to
the extent required in Debtor’s reasonable business judgment, has been properly
registered with the United States Patent and Trademark Office and in
corresponding offices throughout the world (where appropriate) and each of the
Copyrights identified on Annex B-2 hereto has been properly registered with the
United States Copyright Office and in corresponding offices throughout the world
(where appropriate).
     (vi) As of the date hereof, to Debtor’s knowledge, no claims with respect
to the Intellectual Property have been asserted and are pending (i) to the
effect that the sale, licensing, pledge, or use of any of the products of
Debtor’s business infringes any other party’s valid copyright, trademark,
service mark, trade secret, or other intellectual property Right, (ii) against
the use by Debtor of any Intellectual Property used in Debtor’s business as
currently conducted, or (iii) challenging the ownership or use by Debtor of any
of the Intellectual Property that Debtor purports to own or use.
The foregoing representations and warranties will be true and correct in all
material respects with respect to any additional Collateral or additional
specific descriptions of certain Collateral delivered to Secured Party in the
future by Debtor. The failure of any of these representations or warranties or
any description of Collateral therein to be accurate or complete shall not
impair the Security Interest in any such Collateral.
     6. COVENANTS. So long as any Lenders are committed to make Credit
Extensions under the Credit Agreement, and until the Obligations are paid and
performed in full (except as provided in Sections 10.01(d) and 10.01(e) of the
Credit Agreement), Debtor covenants and agrees with Secured Party that Debtor
will:
     (a) Credit Agreement. (i) Comply with, perform, and be bound by all
applicable covenants and agreements in the Credit Agreement, each of which is
hereby ratified and confirmed.
     (b) Books and Records Concerning Collateral; Inspection Rights. Debtor
shall comply with the provisions of Section 6.09 and 6.10 regarding records
concerning and inspection rights relating to the Collateral. In addition, from
time to time at the request of Secured Party deliver to Secured Party such
information regarding Debtor that is in the possession of Debtor as Secured
Party may reasonably request.
QCOS Pledge and
Security Agreement

Page 10



--------------------------------------------------------------------------------



 



     (c) Annexes. Together with the delivery of compliance certificates pursuant
to Section 6.02(a) of the Credit Agreement, update all annexes hereto if any
information therein shall become inaccurate or incomplete and such updated
Annexes shall replace the existing Annexes for all purposes of this Agreement.
Notwithstanding any other provision herein, Debtor’s failure to describe any
Collateral required to be listed on any annex hereto shall not impair Secured
Party’s Security Interest in the Collateral.
     (d) Perform Obligations. Perform all of Debtor’s duties under and in
connection with each transaction to which the Collateral, or any material part
thereof, relates, in the ordinary course of business except when in Debtor’s
business judgment non-performance is justified. Notwithstanding anything to the
contrary contained herein, (i) Debtor shall remain liable under the contracts,
agreements, documents, and instruments included in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Security Agreement had not been executed, (ii) the
exercise by Secured Party of any of its Rights or remedies hereunder shall not
release Debtor from any of its duties or obligations under the contracts,
agreements, documents, and instruments included in the Collateral, and
(iii) Secured Party shall not have any indebtedness, liability, or obligation
under any of the contracts, agreements, documents, and instruments included in
the Collateral by reason of this Security Agreement, and Secured Party shall not
be obligated to perform any of the obligations or duties of Debtor thereunder or
to take any action to collect or enforce any claim for payment assigned
hereunder.
     (e) Intentionally Deleted.
     (f) Collateral in Trust. Hold in trust (and not commingle with other assets
of Debtor) for Secured Party all Collateral that is chattel paper, instruments,
Collateral Notes, Pledged Securities, or documents at any time received by
Debtor, and promptly deliver same to Secured Party, unless Secured Party at its
option (which may be evidenced only by a writing signed by Secured Party stating
that Secured Party elects to permit Debtor to so retain) permits Debtor to
retain the same, but any chattel paper, instruments, Collateral Notes, Pledged
Securities, or documents so retained shall be marked to state that they are
assigned to Secured Party; each such instrument shall be endorsed to the order
of Secured Party (but the failure of same to be so marked or endorsed shall not
impair the Security Interest thereon).
     (g) Control. Execute all documents and take any action required by Secured
Party in order for Secured Party to obtain “control” (as defined in the UCC)
with respect to Collateral consisting of Deposit Accounts, investment property,
uncertificated Pledged Securities, and letter-of-credit rights. If Debtor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in the federal Electronic
Signatures in Global and National Commerce Act, or in the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, promptly notify
Secured Party thereof and, at the request of Secured Party, take such action as
Secured Party may reasonably request to vest in Secured Party control under the
UCC of such electronic chattel paper or control under the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.
QCOS Pledge and
Security Agreement

Page 11



--------------------------------------------------------------------------------



 



     (h) Further Assurances. At Debtor’s expense and Secured Party’s request,
before or after a Default or Event of Default: (i) file or cause to be filed
such applications and take such other actions as Secured Party may request to
obtain the consent or approval of any Governmental Authority to Secured Party’s
Rights hereunder including, without limitation, the Right to sell all the
Collateral upon an Event of Default without additional consent or approval from
such Governmental Authority (and, because Debtor agrees that Secured Party’s
remedies at Law for failure of Debtor to comply with this provision would be
inadequate and that such failure would not be adequately compensable in damages,
Debtor agrees that its covenants in this provision may be specifically
enforced); (ii) from time to time promptly execute and deliver to Secured Party
all such other assignments, certificates, supplemental documents, and financing
statements, and do all other acts or things as Secured Party may reasonably
request in order to more fully create, evidence, perfect, continue, and preserve
the priority of the Security Interest and to carry out the provisions of this
Security Agreement; and (iii) pay all filing fees in connection with any
financing, continuation, or termination statement or other instrument with
respect to the Security Interests.
     (i) Encumbrances. Not create, permit, or suffer to exist, and shall defend
the Collateral against, any Lien or other encumbrance on the Collateral, other
than Permitted Liens, and shall defend Debtor’s Rights in the Collateral and
Secured Party’s Security Interest in the Collateral against the claims and
demands of all Persons except those holding or claiming Permitted Liens. Debtor
shall do nothing to impair the Rights of Secured Party in the Collateral.
     (j) Estoppel and Other Agreements and Matters. Upon the reasonable request
of Secured Party, either (i) use commercially reasonable efforts to cause the
landlord or lessor for each location where any of its inventory or equipment is
maintained to execute and deliver to Secured Party an estoppel and subordination
agreement in such form as may be reasonably acceptable to Secured Party and its
counsel, or (ii) deliver to Secured Party a legal opinion or other evidence (in
each case that is reasonably satisfactory to Secured Party and it counsel) that
neither the applicable lease nor the Laws of the jurisdiction in which that
location is situated provide for contractual, common Law, or statutory
landlord’s Liens that is senior to or pari passu with the Security Interest.
     (k) Fixtures. For any Collateral that is a fixture or an accession which
has been attached to real estate or other goods prior to the perfection of the
Security Interest, use commercially reasonable efforts to furnish to Secured
Party, upon reasonable demand, a disclaimer of interest in each such fixture or
accession and a consent in writing to the Security Interest of Secured Party
therein, signed by all Persons having any interest in such fixture or accession
by virtue of any interest in the real estate or other goods to which such
fixture or accession has been attached.
     (l) Certificates of Title. Upon the request of Secured Party, if a
certificate of title is issued or outstanding with respect to any Vehicle or
other Collateral with a fair market value of at least $50,000, cause the
Security Interest to be properly noted thereon.
QCOS Pledge and
Security Agreement

Page 12



--------------------------------------------------------------------------------



 



     (m) Warehouse Receipts Non-Negotiable. If any warehouse receipt or receipt
in the nature of a warehouse receipt is issued in respect of any of the
Collateral, agree that such warehouse receipt or receipt in the nature thereof
shall not be “negotiable” (as such term is used in Section 7-104 of the UCC)
unless such warehouse receipt or receipt in the nature thereof is delivered to
Secured Party.
     (n) Impairment of Collateral. Not use any material portion of the
Collateral, or permit the same to be used, for any unlawful purpose, in any
manner that is reasonably likely to materially adversely impair the value or
usefulness of the Collateral, or in any manner inconsistent with the provisions
or requirements of any policy of insurance thereon nor affix or install any
accessories, equipment, or device on the Collateral or on any component thereof
if such addition will materially impair the original intended function or use of
the Collateral or such component.
     (o) Collateral Notes and Collateral Note Security. Without the prior
written consent of Secured Party not (i) materially modify or substitute, or
permit material modification or substitution of, any Collateral Note or any
document evidencing the Collateral Note Security, if the effect thereof would be
to materially adversely affect the value of the Collateral Notes and Collateral
Note Security taken as a whole, or (ii) release any material portion of any
Collateral Note Security unless paid in full or otherwise specifically required
by the terms thereof, except in the exercise of the Debtor’s reasonable business
judgment.
     (p) Securities. Except as permitted by the Credit Agreement, not sell,
exchange, or otherwise dispose of, or grant any option, warrant, or other Right
with respect to, any of the Pledged Securities; and take any action requested by
Secured Party to allow Secured Party to fully enforce its Security Interest in
the Pledged Securities including, without limitation, the filing of any claims
with any court, liquidator, trustee, custodian, receiver, or other like person
or party.
     (q) Depository Bank. With respect to any Deposit Accounts, (i) maintain the
Deposit Accounts at the banks (a “Depository Bank”) described on Annex B-1 or
such additional depository banks as described in the notices given pursuant to
clause (iv) of this Section 6(q) as have complied with item (iv) hereof,
(ii) upon request of the Secured Party, deliver to each depository bank a letter
in the form of Annex C hereto with respect to Secured Party’s Rights in such
Deposit Account (or on such other reasonable form as may be provided by the
Depository Bank) and use commercially reasonable efforts to obtain the execution
of such letter by each Depository Bank that the pledge of such Deposit Account
has been recorded in the books and records of such bank and that Secured Party
shall have dominion and control over such Deposit Account; (iii) upon request of
the Secured Party, deliver to Secured Party all certificates or instruments, if
any, now or hereafter representing or evidencing the Deposit Accounts,
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to Secured Party; and (iv) notify
Secured Party upon establishing any additional Deposit Accounts and, at the
request of Secured Party, use commercially reasonable efforts to obtain from
such depository bank an executed letter substantially in the form of Annex C (or
on such other reasonable form as may be provided by the Depository Bank) and
deliver the same to Secured Party. Secured Party agrees not to exercise
QCOS Pledge and
Security Agreement

Page 13



--------------------------------------------------------------------------------



 



control over such Deposit Account unless an Event of Default shall have occurred
and be continuing.
     (t) Marking of Chattel Paper. At the request of Secured Party, not create
any chattel paper without placing a legend on the chattel paper acceptable to
Secured Party indicating that Secured Party has a security interest in the
chattel paper.
     (u) Modification of Accounts. In accordance with prudent business
practices, endeavor to collect or cause to be collected from each account debtor
under its accounts, as and when due, any and all amounts owing under such
accounts. Except in the ordinary course of business consistent with prudent
business practices and industry standards, without the prior written consent of
Secured Party, Debtor shall not (i) grant any extension of time for any payment
with respect to any of the accounts, (ii) compromise, compound, or settle any of
the accounts for less than the full amount thereof, (iii) release, in whole or
in part, any Person liable for payment of any of the accounts, (iv) allow any
credit or discount for payment with respect to any account other than trade
discounts granted in the ordinary course of business, (v) release any Lien or
guaranty securing any account, or (vi) modify or substitute, or permit the
modification or substitution of, any contract to which any of the Collateral
which is accounts relates.
     (v) Intellectual Property.
     (i) Prosecute diligently all applications in respect of Intellectual
Property, now or hereafter pending;
     (ii) Except to the extent not required in Debtor’s reasonable business
judgment, make federal applications on all of its unpatented but patentable
inventions and all of its registrable but unregistered Copyrights and
Trademarks;
     (iii) Preserve and maintain all of its material Rights in the Intellectual
Property and protect the Intellectual Property from infringement, unfair
competition, cancellation, or dilution by all appropriate action necessary in
Debtor’s reasonable business judgment including, without limitation, the
commencement and prosecution of legal proceedings to recover damages for
infringement and to defend and preserve its rights in the Intellectual Property;
     (iv) Not abandon any of the Intellectual Property necessary to the conduct
of its business in the exercise of Debtor’s reasonable business judgment;
     (v) Maintain the quality of any and all products and services with respect
to which the Intellectual Property is used;
     (vi) Not enter into any agreement including, but not limited to any
licensing agreement, that is or may be inconsistent with Debtor’s obligations
under this Security Agreement or any of the other Loan Documents;
QCOS Pledge and
Security Agreement

Page 14



--------------------------------------------------------------------------------



 



     (vii) Give Secured Party prompt written notice if Debtor shall obtain
Rights to or become entitled to the benefit of any Intellectual Property not
identified on Annex B-2 hereto; and
     (viii) If a Default or Event of Default exists, use its reasonable efforts
to obtain any consents, waivers, or agreements necessary to enable Secured Party
to exercise its rights and remedies with respect to the Intellectual Property.
     7. DEFAULT; REMEDIES. If an Event of Default exists, Secured Party may, at
its election (but subject to the terms and conditions of the Credit Agreement),
exercise any and all Rights available to a secured party under the UCC and other
applicable law, in addition to any and all other Rights afforded by the Loan
Documents, at law, in equity, or otherwise including, without limitation, (a)
requiring Debtor to assemble all or part of the Collateral and make it available
to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to Debtor and Secured Party, (b) to the extent permitted
by Debtor’s insurance carrier, surrendering any policies of insurance on all or
part of the Collateral and receiving and applying the unearned premiums as a
credit on the Obligations, (c) applying by appropriate judicial proceedings for
appointment of a receiver for all or part of the Collateral (and Debtor hereby
consents to any such appointment), and (d) applying to the Obligations any cash
held by Secured Party under this Security Agreement, including, without
limitation, any cash in the Cash Collateral Account (defined in Section 8(h)).
     (a) Notice. Reasonable notification of the time and place of any public
sale of the Collateral, or reasonable notification of the time after which any
private sale or other intended disposition of the Collateral is to be made,
shall be sent to Debtor and to any other Person entitled to notice under the
UCC; provided that, if any of the Collateral threatens to decline speedily in
value or is of the type customarily sold on a recognized market, Secured Party
may sell or otherwise dispose of the Collateral without notification,
advertisement, or other notice of any kind. It is agreed that notice sent or
given not less than ten Business Days prior to the taking of the action to which
the notice relates is reasonable notification and notice for the purposes of
this subparagraph.
     (b) Condition of Collateral; Warranties. Secured Party has no obligation to
clean-up or otherwise prepare the Collateral for sale. Secured Party may sell
the Collateral without giving any warranties as to the Collateral. Secured Party
may specifically disclaim any warranties of title or the like. This procedure
will not be considered to affect adversely the commercial reasonableness of any
sale of the Collateral.
     (c) Compliance with Other Laws. Secured Party may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
QCOS Pledge and
Security Agreement

Page 15



--------------------------------------------------------------------------------



 



     (d) Sales of Pledged Securities.
     (i) Debtor agrees that, because of the Securities Act of 1933, as amended,
or the rules and regulations promulgated thereunder (collectively, the
“Securities Act”), or any other Laws or regulations, and for other reasons,
there may be legal or practical restrictions or limitations affecting Secured
Party in any attempts to dispose of certain portions of the Pledged Securities
and for the enforcement of its Rights. For these reasons, Secured Party is
hereby authorized by Debtor, but not obligated, upon the occurrence and during
the continuation of an Event of Default, to sell all or any part of the Pledged
Securities at private sale, subject to an investment letter or in any other
manner which will not require the Pledged Securities, or any part thereof, to be
registered in accordance with the Securities Act or any other Laws or
regulations, at a reasonable price at such private sale or other distribution in
the manner mentioned above. Debtor understands that Secured Party may in its
discretion approach a limited number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Pledged Securities, or
any part thereof, than would otherwise be obtainable if such Collateral were
either offered to a larger number of potential purchasers, registered under the
Securities Act, or sold in the open market. Debtor agrees that any such private
sale made under this Paragraph 7(d) shall be deemed to have been made in a
commercially reasonable manner, and that Secured Party has no obligation to
delay the sale of any Pledged Securities to permit the issuer thereof to
register it for public sale under any applicable federal or state securities
Laws.
     (ii) Secured Party is authorized, in connection with any such sale, (A) to
restrict the prospective bidders on or purchasers of any of the Pledged
Securities to a limited number of sophisticated investors who will represent and
agree that they are purchasing for their own account for investment and not with
a view to the distribution or sale of any of such Pledged Securities, and (B) to
impose such other limitations or conditions in connection with any such sale as
Secured Party reasonably deems necessary in order to comply with applicable Law.
Debtor covenants and agrees that it will execute and deliver such documents and
take such other action as Secured Party reasonably deems necessary in order that
any such sale may be made in compliance with applicable Law. Upon any such sale,
Secured Party shall have the Right to deliver, assign, and transfer to the
purchaser thereof the Pledged Securities so sold. Each purchaser at any such
sale shall hold the Pledged Securities so sold absolutely free from any claim or
Right of Debtor of whatsoever kind, including any equity or Right of redemption
of Debtor. Debtor, to the extent permitted by applicable Law, hereby
specifically waives all Rights of redemption, stay, or appraisal which it has or
may have under any Law now existing or hereafter enacted.
     (iii) Debtor agrees that ten days’ written notice from Secured Party to
Debtor of Secured Party’s intention to make any such public or private sale or
sale at a broker’s board or on a securities exchange shall constitute reasonable
notice under the UCC. Such notice shall (A) in case of a public sale, state the
time and place fixed for such sale, (B) in case of sale at a broker’s board or
on a securities exchange, state the board or exchange at which such a sale is to
be made and the day on which the Pledged Securities, or the portion thereof so
being sold, will first be offered to sale at such board or exchange, and
QCOS Pledge and
Security Agreement

Page 16



--------------------------------------------------------------------------------



 



(C) in the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as Secured Party may fix in
the notice of such sale. At any such sale, the Pledged Securities may be sold in
one lot as an entirety or in separate parcels, as Secured Party may reasonably
determine. Secured Party shall not be obligated to make any such sale pursuant
to any such notice. Secured Party may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for the sale, and such sale may be
made at any time or place to which the same may be so adjourned.
     (iv) In case of any sale of all or any part of the Pledged Securities on
credit or for future delivery, the Pledged Securities so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Pledged Securities so sold and in case of
any such failure, such Pledged Securities may again be sold upon like notice.
Secured Party, instead of exercising the power of sale herein conferred upon it,
may proceed by a suit or suits at Law or in equity to foreclose the Security
Interests and sell the Pledged Securities, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction.
     (v) Without limiting the foregoing, or imposing upon Secured Party any
obligations or duties not required by applicable Law, Debtor acknowledges and
agrees that, in foreclosing upon any of the Pledged Securities, or exercising
any other Rights or remedies provided Secured Party hereunder or under
applicable Law, Secured Party may, but shall not be required to, (A) qualify or
restrict prospective purchasers of the Pledged Securities by requiring evidence
of sophistication or creditworthiness, and requiring the execution and delivery
of confidentiality agreements or other documents and agreements as a condition
to such prospective purchasers’ receipt of information regarding the Pledged
Securities or participation in any public or private foreclosure sale process,
(B) provide to prospective purchasers business and financial information
regarding Debtor and its Subsidiaries available in the files of Secured Party at
the time of commencing the foreclosure process, without the requirement that
Secured Party obtain, or seek to obtain, any updated business or financial
information or verify, or certify to prospective purchasers, the accuracy of any
such business or financial information, or (C) offer for sale and sell the
Pledged Securities with or without first employing an appraiser, investment
banker, or broker with respect to the evaluation of the Pledged Securities, the
solicitation of purchasers for Pledged Securities, or the manner of sale of
Pledged Securities.
     (e) Application of Proceeds. Secured Party shall apply the proceeds of any
sale or other disposition of the Collateral under this Paragraph 7 in the
following order: first, to the payment of all expenses incurred in retaking,
holding, and preparing any of the Collateral for sale(s) or other disposition,
in arranging for such sale(s) or other disposition, and in actually selling or
disposing of the same (all of which are part of the Obligations); second, toward
repayment of amounts expended by Secured Party under Paragraph 8; and third,
toward payment
QCOS Pledge and
Security Agreement

Page 17



--------------------------------------------------------------------------------



 



of the balance of the Obligations in the order and manner specified in the
Credit Agreement. Any surplus remaining shall be delivered to Debtor or as a
court of competent jurisdiction may direct. If the proceeds are insufficient to
pay the Obligations in full, Debtor shall remain liable for any deficiency.
     (f) Sales on Credit. If Secured Party sells any of the Collateral upon
credit, Debtor will be credited only with payments actually made by the
purchaser, received by the Secured Party, and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral.
     8. OTHER RIGHTS OF SECURED PARTY.
     (a) Performance. If Debtor fails to keep the Collateral in good repair,
working order, and condition, as required by the Loan Documents, or fails to pay
when due all Taxes on any of the Collateral in the manner required by the Loan
Documents, or fails to preserve the priority of the Security Interest in any of
the Collateral, or fails to keep the Collateral insured as required by the Loan
Documents, or otherwise fails to perform any of its obligations under the Loan
Documents with respect to the Collateral, then Secured Party may, at its option,
but without being required to do so, make such repairs, pay such Taxes,
prosecute or defend any suits in relation to the Collateral, or insure and keep
insured the Collateral in any amount deemed appropriate by Secured Party, or
take all other action which Debtor is required, but has failed or refused, to
take under the Loan Documents. Any sum which may be expended or paid by Secured
Party under this subparagraph (including, without limitation, court costs and
reasonable attorneys’ fees) shall bear interest from the dates of expenditure or
payment at the Default Rate until paid and, together with such interest, shall
be payable by Debtor to Secured Party upon demand and shall be part of the
Obligations.
     (b) Collection. If an Event of Default exists and upon notice from Secured
Party, each Obligor with respect to any payments on any of the Collateral
(including, without limitation, dividends and other distributions with respect
to the Pledged Securities and Partnership/Limited Liability Company Interests,
payments on Collateral Notes, insurance proceeds payable by reason of loss or
damage to any of the Collateral, or payments or distributions with respect to
Deposit Accounts) is hereby authorized and directed by Debtor to make payment
directly to Secured Party, regardless of whether Debtor was previously making
collections thereon. Subject to Paragraph 8(f) hereof, until such notice is
given, Debtor is authorized to retain and expend all payments made on
Collateral. If an Event of Default exists, Secured Party shall have the Right in
its own name or in the name of Debtor to compromise or extend time of payment
with respect to all or any portion of the Collateral for such amounts and upon
such terms as Secured Party may determine; to demand, collect, receive, receipt
for, sue for, compound, and give acquittances for any and all amounts due or to
become due with respect to Collateral; to take control of cash and other
proceeds of any Collateral; to endorse the name of Debtor on any notes,
acceptances, checks, drafts, money orders, or other evidences of payment on
Collateral that may come into the possession of Secured Party; to sign the name
of Debtor on any invoice or bill of lading relating to any Collateral, on any
drafts against Obligors or other Persons making payment with respect to
Collateral, on assignments and verifications of accounts or other Collateral and
on notices to
QCOS Pledge and
Security Agreement

Page 18



--------------------------------------------------------------------------------



 



Obligors making payment with respect to Collateral; to send requests for
verification of obligations to any Obligor; and to do all other acts and things
necessary to carry out the intent of this Security Agreement. If an Event of
Default exists and any Obligor fails or refuses to make payment on any
Collateral when due, Secured Party is authorized, in its sole discretion, either
in its own name or in the name of Debtor, to take such action as Secured Party
shall deem appropriate for the collection of any amounts owed with respect to
Collateral or upon which a delinquency exists. Regardless of any other provision
hereof, however, Secured Party shall never be liable for its failure to collect,
or for its failure to exercise diligence in the collection of, any amounts owed
with respect to Collateral, nor shall it be under any duty whatsoever to anyone
except Debtor to account for funds that it shall actually receive hereunder.
Without limiting the generality of the foregoing, Secured Party shall have no
responsibility for ascertaining any maturities, calls, conversions, exchanges,
offers, tenders, or similar matters relating to any Collateral, or for informing
Debtor with respect to any of such matters (irrespective of whether Secured
Party actually has, or may be deemed to have, knowledge thereof). The receipt of
Secured Party to any Obligor shall be a full and complete release, discharge,
and acquittance to such Obligor, to the extent of any amount so paid to Secured
Party.
     (c) Intellectual Property. For purposes of enabling Secured Party to
exercise its Rights and remedies under this Security Agreement and enabling
Secured Party and its successors and assigns to enjoy the full benefits of the
Collateral, Debtor hereby grants to Secured Party an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to Debtor)
to use, license, or sublicense any of the Intellectual Property. Debtor shall
provide Secured Party with reasonable access to all media in which any of the
Intellectual Property may be recorded or stored and all computer programs used
for the completion or printout thereof. This license shall also inure to the
benefit of all successors, assigns, and transferees of Secured Party. If an
Event of Default exists, Secured Party may require that Debtor assign all of its
Right, title, and interest in and to the Intellectual Property or any part
thereof to Secured Party or such other Person as Secured Party may designate
pursuant to documents satisfactory to Secured Party. If no Default or Event of
Default exists, Debtor shall have the exclusive, non-transferable Right and
license to use the Intellectual Property in the ordinary course of business and
the exclusive Right to grant to other Persons licenses and sublicenses with
respect to the Intellectual Property for full and fair consideration.
     (d) Record Ownership of Securities. If an Event of Default exists, Secured
Party at any time may have any Collateral that is Pledged Securities and that is
in the possession of Secured Party, or its nominee or nominees, registered in
its name, or in the name of its nominee or nominees, as Secured Party; and, as
to any Collateral that is Pledged Securities so registered, Secured Party shall
execute and deliver (or cause to be executed and delivered) to Debtor all such
proxies, powers of attorney, dividend coupons or orders, and other documents as
Debtor may reasonably request for the purpose of enabling Debtor to exercise the
voting Rights and powers which it is entitled to exercise under this Security
Agreement or to receive the dividends and other distributions and payments in
respect of such Collateral that is Pledged Securities or proceeds thereof which
it is authorized to receive and retain under this Security Agreement.
QCOS Pledge and
Security Agreement

Page 19



--------------------------------------------------------------------------------



 



     (e) Voting of Securities. As long as no Event of Default exists, Debtor is
entitled to exercise all voting Rights pertaining to any Pledged Securities and
Partnership/Limited Liability Company Interests; provided however, that no vote
shall be cast or consent, waiver, or ratification given or action taken without
the prior written consent of Secured Party which would be inconsistent with or
violate any provision of this Security Agreement or any other Loan Document; and
provided further that Debtor shall give Secured Party at least five Business
Days’ prior written notice in the form of an officers’ certificate of the manner
in which it intends to exercise, or the reasons for refraining from exercising,
any voting or other consensual Rights pertaining to the Collateral or any part
thereof which might have a Material Adverse Effect on the value of the
Collateral or any part thereof. If an Event of Default exists and if Secured
Party elects to exercise such Right, the Right to vote any Pledged Securities
shall be vested exclusively in Secured Party. To this end, Debtor hereby
irrevocably constitutes and appoints Secured Party the proxy and
attorney-in-fact of Debtor, with full power of substitution, to vote, and to act
with respect to, any and all Collateral that is Pledged Securities standing in
the name of Debtor or with respect to which Debtor is entitled to vote and act,
subject to the understanding that such proxy may not be exercised unless an
Event of Default exists. The proxy herein granted is coupled with an interest,
is irrevocable, and shall continue until the Obligations have been paid and
performed in full.
     (f) Certain Proceeds. Notwithstanding any contrary provision herein, any
and all
     (i) dividends, interest, or other distributions paid or payable other than
in cash in respect of, and instruments and other property received, receivable,
or otherwise distributed in respect of, or in exchange for, any Collateral;
     (ii) dividends, interest, or other distributions hereafter paid or payable
in cash in respect of any Collateral in connection with a partial or total
liquidation or dissolution, or in connection with a reduction of capital,
capital surplus, or paid-in-surplus;
     (iii) cash paid, payable, or otherwise distributed in redemption of, or in
exchange for, any Collateral; and
     (iv) dividends, interest, or other distributions paid or payable in
violation of the Loan Documents,
shall be part of the Collateral hereunder, and shall, if received by Debtor, be
held in trust for the benefit of Secured Party, and shall forthwith be delivered
to Secured Party (accompanied by proper instruments of assignment and/or stock
and/or bond powers executed by Debtor in accordance with Secured Party’s
instructions) to be held subject to the terms of this Security Agreement. Any
cash proceeds of Collateral which come into the possession of Secured Party
during the continuance of an Event of Default (including, without limitation,
insurance proceeds) may, at Secured Party’s option, be applied in whole or in
part to the Obligations (to the extent then due), be released in whole or in
part to or on the written instructions of Debtor for any general or specific
purpose, or be retained in whole or in part by Secured Party as additional
QCOS Pledge and
Security Agreement

Page 20



--------------------------------------------------------------------------------



 



Collateral. Any cash Collateral in the possession of Secured Party may be
invested by Secured Party in certificates of deposit issued by Secured Party (if
Secured Party issues such certificates) or by any state or national bank having
combined capital and surplus greater than $100,000,000 with a short term rating
from Moody’s and S&P of P-1 and A-1+, respectively, or in securities issued or
guaranteed by the United States or any agency thereof. Secured Party shall never
be obligated to make any such investment and shall never have any liability to
Debtor for any loss which may result therefrom. All interest and other amounts
earned from any investment of Collateral may be dealt with by Secured Party in
the same manner as other cash Collateral. Except as specifically provided
herein, the provisions of this subparagraph are applicable whether or not a
Default or Event of Default exists.
     (g) Use and Operation of Collateral. Should any Collateral come into the
possession of Secured Party, Secured Party may use or operate such Collateral
for the purpose of preserving it or its value pursuant to the order of a court
of appropriate jurisdiction or in accordance with any other Rights held by
Secured Party in respect of such Collateral. Debtor covenants to promptly
reimburse and pay to Secured Party, at Secured Party’s request, the amount of
all reasonable expenses (including, without limitation, the cost of any
insurance and payment of Taxes or other charges) incurred by Secured Party in
connection with its custody and preservation of Collateral, and all such
expenses, costs, Taxes, and other charges shall bear interest at the Default
Rate until repaid and, together with such interest, shall be payable by Debtor
to Secured Party upon demand and shall become part of the Obligations. However,
the risk of accidental loss or damage to, or diminution in value of, Collateral
is on Debtor, and Secured Party shall have no liability whatever for failure to
obtain or maintain insurance, nor to determine whether any insurance ever in
force is adequate as to amount or as to the risks insured. With respect to
Collateral that is in the possession of Secured Party, Secured Party shall have
no duty to fix or preserve Rights against prior parties to such Collateral and
shall never be liable for any failure to use diligence to collect any amount
payable in respect of such Collateral, but shall be liable only to account to
Debtor for what it may actually collect or receive thereon. The provisions of
this subparagraph are applicable whether or not an Event of Default exists.
     (h) Cash Collateral Account. If an Event of Default exists and is
continuing, Secured Party shall have, and Debtor hereby grants to Secured Party,
the Right and authority to transfer all funds on deposit in the Deposit Accounts
to a Cash Collateral Account (herein so called) maintained with a depository
institution acceptable to Secured Party and subject to the exclusive direction,
domain, and control of Secured Party, and no disbursements or withdrawals shall
be permitted to be made by Debtor from such Cash Collateral Account. Such Cash
Collateral Account shall be subject to the Security Interest and Liens in favor
of Secured Party herein created, and Debtor hereby grants a security interest to
Secured Party on behalf of Lenders in and to, such Cash Collateral Account and
all checks, drafts, and other items ever received by Debtor for deposit therein.
Furthermore, if an Event of Default exists, Secured Party shall have the Right,
at any time in its discretion without notice to Debtor, (i) to transfer to or to
register in the name of Secured Party or any Lender or nominee any certificates
of deposit or deposit instruments constituting Deposit Accounts and shall have
the Right to exchange such certificates or instruments representing Deposit
Accounts for certificates or instruments of smaller or larger
QCOS Pledge and
Security Agreement

Page 21



--------------------------------------------------------------------------------



 



denominations and (ii) to take and apply against the Obligations any and all
funds then or thereafter on deposit in the Cash Collateral Account or otherwise
constituting Deposit Accounts.
     (i) Power of Attorney. Debtor hereby irrevocably constitutes and appoints
Secured Party and any officer or agent thereof, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the name of Debtor or in its own name, to take after the occurrence
and during the continuance of an Event of Default any and all action and to
execute any and all documents and instruments which Secured Party at any time
and from time to time deems necessary or desirable to accomplish the purposes of
this Security Agreement and, without limiting the generality of the foregoing,
Debtor hereby gives Secured Party the power and Right on behalf of Debtor and in
its own name to do any of the following from time to time after the occurrence
and during the continuance of an Event of Default without notice to or the
consent of Debtor:
     (i) to transfer any and all funds on deposit in the Deposit Accounts to the
Cash Collateral Account as set forth in herein;
     (ii) to receive, endorse, and collect any drafts or other instruments or
documents in connection with clause (b) above and this clause (i);
     (iii) to use the Intellectual Property or to grant or issue any exclusive
(if Debtor has exclusive rights to such Intellectual Property) or non-exclusive
license under the Intellectual Property to anyone else, and to perform any act
necessary for the Secured Party to assign, pledge, convey, or otherwise transfer
title in or dispose of the Intellectual Property to any other Person;
     (iv) to demand, sue for, collect, or receive, in the name of Debtor or in
its own name, any money or property at any time payable or receivable on account
of or in exchange for any of the Collateral and, in connection therewith,
endorse checks, notes, drafts, acceptances, money orders, documents of title or
any other instruments for the payment of money under the Collateral or any
policy of insurance;
     (v) to pay or discharge taxes, Liens, or other encumbrances levied or
placed on or threatened against the Collateral;
     (vi) to notify post office authorities to change the address for delivery
of mail to Debtor to an address designated by Secured Party and to receive,
open, and dispose of mail addressed to Debtor; and
     (vii) (A) to direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to Secured Party or as Secured Party shall
direct; (B) to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (C) to sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse
QCOS Pledge and
Security Agreement

Page 22



--------------------------------------------------------------------------------



 



receipts, drafts against debtors, assignments, proxies, stock powers,
verifications, and notices in connection with accounts and other documents
relating to the Collateral; (D) to commence and prosecute any suit, action, or
proceeding at Law or in equity in any court of competent jurisdiction to collect
the Collateral or any part thereof and to enforce any other Right in respect of
any Collateral; (E) to defend any suit, action, or proceeding brought against
Debtor with respect to any Collateral; (F) to settle, compromise, or adjust any
suit, action, or proceeding described above and, in connection therewith, to
give such discharges or releases as Secured Party may deem appropriate; (G) to
exchange any of the Collateral for other property upon any merger,
consolidation, reorganization, recapitalization, or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Collateral with
any committee, depositary, transfer agent, registrar, or other designated agency
upon such terms as Secured Party may determine; (H) to add or release any
guarantor, endorser, surety, or other party to any of the Collateral; (I) to
renew, extend, or otherwise change the terms and conditions of any of the
Collateral; (J) to endorse Debtor’s name on all applications, documents, papers,
and instruments necessary or desirable in order for Secured Party to use or
maintain any of the Intellectual Property; (K) to make, settle, compromise or
adjust any claims under or pertaining to any of the Collateral (including claims
under any policy of insurance); (L) to execute on behalf of Debtor any financing
statements or continuation statements with respect to the Security Interests
created hereby, and to do any and all acts and things to protect and preserve
the Collateral including, without limitation, the protection and prosecution of
all Rights included in the Collateral; and (M) to sell, transfer, pledge,
convey, make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Secured Party were the absolute
owner thereof for all purposes, and to do, at Secured Parry’s option and
Debtor’s expense, at any time, or from time to time, all acts and things which
Secured Party deems necessary to protect, preserve, maintain, or realize upon
the Collateral and Secured Party’s security interest therein.
This power of attorney is a power coupled with an interest and shall be
irrevocable. Secured Party shall be under no duty to exercise or withhold the
exercise of any of the Rights, powers, privileges, and options expressly or
implicitly granted to Secured Party in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so. Neither Secured Party
nor any Person designated by Secured Party shall be liable for any act or
omission or for any error of judgment or any mistake of fact or Law. This power
of attorney is conferred on Secured Party solely to protect, preserve, maintain,
and realize upon its Security Interest in the Collateral. Secured Party shall
not be responsible for any decline in the value of the Collateral and shall not
be required to take any steps to preserve rights against prior parties or to
protect, preserve, or maintain any Lien given to secure the Collateral.
     (j) Purchase Money Collateral. To the extent that Secured Party or any
Lender has advanced or will advance funds to or for the account of Debtor to
enable Debtor to purchase or otherwise acquire Rights in Collateral, Secured
Party or such Lender, at its option, may pay such funds (i) directly to the
Person from whom Debtor will make such purchase or acquire such Rights, or
(ii) to Debtor, in which case Debtor covenants to promptly pay the same to such
QCOS Pledge and
Security Agreement

Page 23



--------------------------------------------------------------------------------



 



Person, and forthwith furnish to Secured Party evidence satisfactory to Secured
Party that such payment has been made from the funds so provided.
     (k) Subrogation. If any of the Obligations are given in renewal or
extension or applied toward the payment of indebtedness secured by any Lien,
Secured Party shall be, and is hereby, subrogated to all of the Rights, titles,
interests, and Liens securing the indebtedness so renewed, extended, or paid.
     (1) Indemnification. Debtor hereby assumes all liability for the
Collateral, for the Security Interest, and for any use, possession, maintenance,
and management of, all or any of the Collateral including, without limitation,
any Taxes arising as a result of, or in connection with, the transactions
contemplated herein, and agrees to assume liability for, and to indemnify and
hold Secured Party and each Lender harmless from and against, any and all
claims, causes of action, or liability, for injuries to or deaths of Persons and
damage to property, howsoever arising from or incident to such use, possession,
maintenance, and management, whether such Persons be agents or employees of
Debtor or of third parties, or such damage be to property of Debtor or of
others. Debtor agrees to indemnify, save, and hold Secured Party and each Lender
harmless from and against, and covenants to defend Secured Party and each Lender
against, any and all losses, damages, claims, costs, penalties, liabilities, and
expenses (collectively, “Claims”), including, without limitation, court costs
and attorneys’ fees, and any of the foregoing arising from the negligence of
Secured Party or any Lender, or any of their respective officers, employees,
agents, advisors, employees, or representatives, howsoever arising or incurred
because of, incident to, or with respect to Collateral or any use, possession,
maintenance, or management thereof; provided however, that the indemnity set
forth in this Paragraph 8(l) will not apply to Claims caused by the gross
negligence or willful misconduct of Secured Party or any Lender.
9. MISCELLANEOUS.
     (a) Continuing Security Interest. This Security Agreement creates a
continuing security interest in the Collateral and shall (i) remain in full
force and effect until the termination of the obligations of Lenders to make
Credit Extensions under the Loan Documents and the payment in full of the
Obligations (other than any contingent indemnity obligations or, in the case of
L/C Obligations, Cash Collateralized) and compliance with Section 10.01(e) of
the Credit Agreement with respect to Outstanding Swap Contracts secured by any
Loan Document; and (ii) inure to the benefit of and be enforceable by Secured
Party, Lenders, and their respective successors, transferees, and assigns.
Without limiting the generality of the foregoing clause (ii), Secured Party and
Lenders may assign or otherwise transfer any of their respective Rights under
this Security Agreement to any other Person in accordance with the terms and
provisions of Section 10.07 of the Credit Agreement, and to the extent of such
assignment or transfer such Person shall thereupon become vested with all the
Rights and benefits in respect thereof granted herein or otherwise to Secured
Party or Lenders, as the case may be. Upon payment in full of the Obligations
(other than any contingent indemnity obligations or, in the case of L/C
Obligation, Cash Collateralized) and compliance with Section 10.01(e) of the
Credit Agreement with respect to Outstanding Swap Contracts secured by any Loan
Document, Debtor shall be entitled to the
QCOS Pledge and
Security Agreement

Page 24



--------------------------------------------------------------------------------



 



return, upon its request and at its expense, of such of the Collateral as shall
not have been sold or otherwise applied pursuant to the terms hereof.
     (b) Reference to Miscellaneous Provisions. This Security Agreement is one
of the “Loan Documents” referred to in the Credit Agreement, and all provisions
relating to Loan Documents set forth in Article X of the Credit Agreement are
incorporated herein by reference, the same as if set forth herein verbatim.
     (c) Term; Release of Liens. The Administrative Agent shall release the
Liens created by this Security Agreement in accordance with Section 10.01 of the
Credit Agreement; provided that no Obligor, if any, on any of the Collateral
shall ever be obligated to make inquiry as to the termination of this Security
Agreement, but shall be fully protected in making payment directly to Secured
Party until actual notice of such total payment of the Obligations is received
by such Obligor. At such time as the Liens created by this Security Agreement
are to be released pursuant to this paragraph, Secured Party shall, at the
request and expense of Debtor following such termination, promptly deliver to
Debtor any Collateral held by the Secured Party hereunder, and promptly execute
and deliver to such Debtor such documents and instruments as Debtor shall
reasonably request to evidence such termination and release as provided in the
Credit Agreement. In addition, if any of the Collateral shall be sold,
transferred, assigned or otherwise disposed of by Debtor in a transaction
permitted by the Credit Agreement, then the Secured Party, at the request and
expense of Debtor, shall promptly execute and deliver releases as provided in
the Credit Agreement.
     (d) Actions Not Releases. The Security Interest and Debtor’s obligations
and Secured Party’s Rights hereunder shall not be released, diminished,
impaired, or adversely affected by the occurrence of any one or more of the
following events: (i) the taking or accepting of any other security or assurance
for any or all of the Obligations; (ii) any release, surrender, exchange,
subordination, or loss of any security or assurance at any time existing in
connection with any or all of the Obligations; (iii) the modification of,
amendment to, or waiver of compliance with any terms of any of the other Loan
Documents without the notification or consent of Debtor, except as required
therein (the Right to such notification or consent being herein specifically
waived by Debtor); (iv) the insolvency, bankruptcy, or lack of corporate or
trust power of any party at any time liable for the payment of any or all of the
Obligations, whether now existing or hereafter occurring; (v) any renewal,
extension, or rearrangement of the payment of any or all of the Obligations,
either with or without notice to or consent of debtor, or any adjustment,
indulgence, forbearance, or compromise that may be granted or given by Secured
Party or any Lender to Debtor; (vi) any neglect, delay, omission, failure, or
refusal of Secured Party or any Lender to take or prosecute any action in
connection with any other agreement, document, guaranty, or instrument
evidencing, securing, or assuring the payment of all or any of the Obligations;
(vii) any failure of Secured Party or any Lender to notify Debtor of any
renewal, extension, or assignment of the Obligations or any part thereof, or the
release of any Collateral or other security, or of any other action taken or
refrained from being taken by Secured Party or any Lender against Debtor or any
new agreement between or among Secured Party or one or more Lenders and Debtor,
it being understood that except as expressly provided herein, neither Secured
Party nor any Lender shall be required to give Debtor any notice of any kind
under any
QCOS Pledge and
Security Agreement

Page 25



--------------------------------------------------------------------------------



 



circumstances whatsoever with respect to or in connection with the Obligations
including, without limitation, notice of acceptance of this Security Agreement
or any Collateral ever delivered to or for the account of Secured Party
hereunder; (viii) the illegality, invalidity, or unenforceability of all or any
part of the Obligations against any party obligated with respect thereto by
reason of the fact that the Obligations, or the interest paid or payable with
respect thereto, exceeds the amount permitted by Law, the act of creating the
Obligations, or any part thereof, is ultra vires, or the officers, partners, or
trustees creating same acted in excess of their authority, or for any other
reason; or (ix) if any payment by any party obligated with respect thereto is
held to constitute a preference under applicable Laws or for any other reason
Secured Party or any Lender is required to refund such payment or pay the amount
thereof to someone else.
     (e) Waivers. Except to the extent expressly otherwise provided herein or in
other Loan Documents and to the fullest extent permitted by applicable Law,
Debtor waives (i) any Right to require Secured Party or any Lender to proceed
against any other Person, to exhaust its Rights in Collateral, or to pursue any
other Right which Secured Party or any Lender may have; (ii) with respect to the
Obligations, presentment and demand for payment, protest, notice of protest and
nonpayment, and notice of the intention to accelerate; and (iii) all Rights of
marshaling in respect of any and all of the Collateral.
     (f) Financing Statement; Authorization. Secured Party shall be entitled at
any time to file this Security Agreement or a carbon, photographic, or other
reproduction of this Security Agreement, as a financing statement, but the
failure of Secured Party to do so shall not impair the validity or
enforceability of this Security Agreement. Debtor hereby irrevocably authorizes
Secured Party at any time and from time to time to file in any UCC jurisdiction
any initial or other financing statements and amendments thereto that (i)
indicate the Collateral (A) as “all assets of Debtor” or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of the state or such jurisdiction
or whether such assets are included in the Collateral hereunder, or (B) as being
of an equal or lesser scope or with greater detail, and (ii) contain any other
information required by Article 9 of the UCC of the state or such jurisdiction
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether Debtor is an organization, the type of
organization, and any organization identification number issued to Debtor and,
(B) in the case of a financing statement filed as a fixture filing or indicating
Collateral that is as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. Debtor agrees to
furnish any such information to Secured Party promptly upon request.
     (g) Amendments. This Security Agreement may be amended only by an
instrument in writing executed jointly by Debtor and Secured Party, and
supplemented only by documents delivered or to be delivered in accordance with
the express terms hereof.
     (h) Multiple Counterparts. This Security Agreement has been executed in a
number of identical counterparts, each of which shall be deemed an original for
all purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Security Agreement, it shall not be necessary to produce or
account for more than one such counterpart.
QCOS Pledge and
Security Agreement

Page 26



--------------------------------------------------------------------------------



 



     (i) Parties Bound; Assignment. This Security Agreement shall be binding on
Debtor and Debtor’s legal representatives, successors, and assigns and shall
inure to the benefit of Secured Party and Secured Party’s successors and
assigns.
     (i) Secured Party is the agent for each Lender under the Credit Agreement
and each Affiliate of a Lender party to any Lender Hedging Agreement, the
Security Interest and all Rights granted to Secured Party hereunder or in
connection herewith are for the ratable benefit of each Lender and each such
Affiliate, and Secured Party may, without the joinder of any Lender or any such
Affiliate, exercise any and all Rights in favor of Secured Party or Lenders or
any such Affiliates hereunder, including, without limitation, conducting any
foreclosure sales hereunder, and executing full or partial releases hereof,
amendments or modifications hereto, or consents or waivers hereunder. The Rights
of each Lender or any such Affiliate vis-à-vis Secured Party and each other
Lender or any such Affiliate may be subject to one or more separate agreements
between or among such parties, but Debtor need not inquire about any such
agreement or be subject to any terms thereof unless Debtor specifically joins
therein; and consequently, neither Debtor nor Debtor’s legal representatives,
successors, and assigns shall be entitled to any benefits or provisions of any
such separate agreements or be entitled to rely upon or raise as a defense, in
any manner whatsoever, the failure or refusal of any party thereto to comply
with the provisions thereof.
     (ii) Debtor may not, without the prior written consent of Secured Party,
assign any Rights, duties, or obligations hereunder.
     (j) Governing Law. The substantive laws of the State of New York, except to
the extent the laws of another jurisdiction govern the creation, perfection,
validity, or enforcement of liens under this Security Agreement, and the
applicable federal laws of the United States, shall govern the validity,
construction, enforcement and interpretation of this security agreement and all
of the other loan documents.
     (k) The provisions of Section 10.10 of the Credit Agreement are
incorporated herein as if set forth herein.
     (1) All notices given pursuant hereto shall be given in the manner set
forth in the Credit Agreement, if to Secured Party, to the address of Secured
Party therein set forth and if to Debtor, to the following address:
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Facsimile: (405) 840-9897
Telephone: (405) 488-1304
QCOS Pledge and
Security Agreement

Page 27



--------------------------------------------------------------------------------



 



     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
QCOS Pledge and
Security Agreement

Page 28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Debtor has caused this Security Agreement to be duly
executed and delivered by an officer duly authorized as of the date first above
written.

                          QUEST CHEROKEE OILFIELD SERVICE, LLC, a
Delaware limited liability company    
 
                            By:   Quest Cherokee, LLC, a Delaware
limited liability company, its sole member    
 
                   
 
          By:   /s/ Jerry D. Cash    
 
             
 
Jerry D. Cash, President and    
 
              Chief Executive Officer    

QCOS Pledge and
Security Agreement

Signature Page



--------------------------------------------------------------------------------



 



ANNEX A TO SECURITY AGREEMENT
DEBTOR INFORMATION AND LOCATION OF COLLATERAL

A.   A. Exact Legal Name of Debtor: Quest Cherokee Oilfield Service, LLC.   B.  
Mailing Address of Debtor: 210 Park Avenue, Suite 2750, Oklahoma City, Oklahoma
73102.   C.   Type of Entity: limited liability company.   D.   Jurisdiction of
Organization: Delaware.   E.   State Issued Organizational Identification
Number: 3842508.   F.   Tax ID Number: 80-0123861.   G.   Location of Books and
Records: 210 Park Avenue, Suite 2750, Oklahoma City, Oklahoma 73102.   H.  
Location of Collateral: 210 Park Avenue, Suite 2750, Oklahoma City, Oklahoma
73102   I.   Location of Real Property: None.   J.   Jurisdiction(s) for Filing
Financing Statements: Delaware.   K.   Fixture filings in the relevant counties
in which the properties are located: None.

QCOS Pledge and
Security Agreement

Annex A - Page 1



--------------------------------------------------------------------------------



 



ANNEX B-1 TO SECURITY AGREEMENT
COLLATERAL DESCRIPTIONS

A.   Collateral Notes and Collateral Note Security: None   B.   Pledged Shares:
None.   C.   Partnership/Limited Liability Company Interests: None.   D.  
Agreements: None.   E.   Commercial Tort Claims: None   F.   Deposit Accounts
(including name of bank, address and account number):

  •   Account #81417852 at the Bank of Oklahoma.     •   Account #814171522 at
the Bank of Oklahoma.

QCOS Pledge and
Security Agreement

Annex B - Page 1



--------------------------------------------------------------------------------



 



ANNEX B-2 TO SECURITY AGREEMENT
INTELLECTUAL PROPERTY

1.   Registered Copyrights and Copyright Applications: None   2.   Issued
Patents and Patent Applications: None   3.   Registered Trademarks and Trademark
Applications: None

QCOS Pledge and
Security Agreement

Annex B-2 - Page 1



--------------------------------------------------------------------------------



 



ANNEX C TO SECURITY AGREEMENT
DEPOSIT ACCOUNT CONTROL AGREEMENT
                    , 20__
 
                                        
                                        
                                        
Ladies and Gentlemen:
This letter is to notify you (the “Depository Bank”) that, pursuant to that
certain Pledge and Security Agreement dated as of                     ,
200___(as amended, modified, supplemented, or restated from time to time, the
“Security Agreement”),                                         , a company
organized under the laws of                      (the “Pledgor”), has granted to
Royal Bank of Canada as Administrative Agent and Collateral Agent (“Pledgee”) a
first priority security interest in and lien upon, (a) Account No.
                     (the “Account”) maintained by Pledgor with you, (b) any
extensions or renewals of the Account if the Account is one which may be
extended or renewed, and (c) all of Pledgor’s right, title, and interest
(whether now existing or hereafter created or arising) in and to the Account,
all sums from time to time on deposit therein, credited thereto, or payable
thereon, all instruments, documents, certificates, and other writings evidencing
the Account, and any and all proceeds of any thereof (the items described in
clauses (a), (b) and (c) being herein collectively called the “Collateral”),
In connection therewith, the parties hereto agree (which agreement by Pledgor
will be construed as instructions to the Depository Bank):

1.   The Depository Bank is instructed to register the pledge on its books and
hold the Collateral in a pledged status account.   2.   The Depository Bank is
instructed to deliver to Pledgee copies of monthly statements on the account(s)
identified below:   3.   The Account will be styled:   4.   All dividends,
interest, gains, and other profits on the Collateral will be reported in the
name and tax identification number of Pledgor.   5.   If so notified by Pledgee,
the Depository Bank will not, without the prior written consent of Pledgee,
allow any of the Collateral or any interest therein to be sold, transferred, or
withdrawn by or for the benefit of Pledgor.   6.   This letter agreement gives
Pledgee “control” of the Account and the Collateral. The Depository Bank agrees
to comply with any order or instruction from Pledgee as to the withdrawal or
disposition of any funds from time to time credited to the Account, or as to any
other matters relating to the Collateral, without the further consent of
Pledgor. The Depository Bank shall be

QCOS Pledge and
Security Agreement

Annex C - Page 1



--------------------------------------------------------------------------------



 



    fully entitled to rely upon such instructions from Pledgee even if such
instructions are contrary to any instructions or demands that Pledgor may give
to the Depository Bank.

7.   Pledgee agrees to indemnify and hold the Depository Bank, its officers and
employees, harmless from and against any and all claims, causes of action,
liabilities, lawsuits, demands, and/or damages, including, without limitation
any and all costs, including court costs and reasonable attorneys’ fees, that
may arise or result from the Depository Bank complying with the instructions and
orders of Pledgee given in connection with Pledgee’s exercise of its control
over and secured rights in the Account and the Collateral except to the extent
that such claims, causes of action, liabilities, lawsuits, demands, and/or
damages are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Depository Bank.

8.   Pledgor agrees to indemnify and hold the Depository Bank, its officers and
employees, harmless from and against any and all claims, causes of action,
liabilities, lawsuits, demands, and/or damages, including, without limitation,
any and all costs, including court costs and reasonable attorneys’ fees, that
may arise or result from the Depository Bank entering into and performing its
obligations under this letter agreement except to the extent that such claims,
causes of action, liabilities, lawsuits, demands, and/or damages are found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Depository Bank.

9.   The Depository Bank represents that it has not received notice regarding
any lien, encumbrance, or other claim to the Account or the Collateral from any
person other than pursuant to this letter agreement and has not entered into
another agreement with any other party to act on such party’s instructions with
respect to the Account. The Depository Bank further agrees not to enter into any
such agreement with any other party.

10.   The Depository Bank subordinates’ to the security interest of Pledgee any
right of recoupment or set-off, or to assert any security interest or other
lien, that it may at any time have against or in any of the Collateral on
account of any credit or other obligations owed to the Depository Bank by
Pledgor or any other person. The Depository Bank may, however, from time to time
debit the Account for any of its customary charges in maintaining the Account or
for reimbursement for the reversal of any provisional credits granted by the
Depository Bank to the Account, to the extent, in each case, that Pledgor has
not separately paid or reimbursed Depository Bank therefor.

11.   To the extent a conflict exists between the terms of this letter agreement
and any account agreement between Pledgor and the Depository Bank, the terms of
this letter agreement will control.

12.   The terms of this letter agreement will in no way be modified except by a
writing signed by all parties hereto.

13.   Each of the parties executing this letter agreement represents that he has
the proper authority to execute this letter agreement.

QCOS Pledge and
Security Agreement

Annex C - Page 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Pledgor and Pledgee have agreed to the terms of this letter
agreement as of the date first indicated above.
Pledgor:
[NAME OF ENTITY]

             
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

Pledgee:
ROYAL BANK OF CANADA,
as Administrative Agent

             
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

Acknowledged and Agreed on                     , 200_:
Depository Bank:
[NAME OF ENTITY]

             
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

QCOS Pledge and
Security Agreement

Annex C - Page 3



--------------------------------------------------------------------------------



 



ANNEX D TO SECURITY AGREEMENT
ACKNOWLEDGMENT OF PLEDGE
PARTNERSHIP/LIMITED LIABILITY COMPANY:
                                                            
INTEREST OWNER:                                                             
     BY THIS ACKNOWLEDGMENT OF PLEDGE, dated as of                     , 200_,
                                         (the “Partnership/Limited Liability
Company”) hereby acknowledges the pledge in favor of Royal Bank of Canada
(“Pledgee”), in its capacity as Administrative Agent and Collateral Agent for
certain Lenders and as Secured Party under that certain Pledge and Security
Agreement dated as of                     , 200___(as amended, modified,
supplemented, or restated from time to time, the “Security Agreement”), against,
and a security interest in favor of Pledgee in, all of
                                        ‘s (the “Interest Owner”) Rights in
connection with any partnership interest in the Partnership/Limited Liability
Company now and hereafter owned by the Interest Owner (“Partnership/Limited
Liability Company Interest”).
     A. Pledge Records. The Partnership/Limited Liability Company has identified
Pledgee’s interest in all of the Interest Owner’s Right, title, and interest in
and to all of the Interest Owner’s Partnership/Limited Liability Company
Interest as subject to a pledge and security interest in favor of Pledgee in the
Partnership/Limited Liability Company records.
     B. Partnership/Limited Liability Company Distributions, Accounts, and
Correspondence. The Partnership/Limited Liability Company hereby acknowledges
that (i) all proceeds, distributions, and other amounts payable to the Interest
Owner, including, without limitation, upon the termination, liquidation, and
dissolution of the Partnership/Limited Liability Company shall be paid and
remitted to the Pledgee upon demand, (ii) all funds in deposit accounts shall be
held for the benefit of Pledgee, and (iii) all future correspondence,
accountings of distributions, and tax returns of the Partnership/Limited
Liability Company shall be provided to the Pledgee. The Partnership/Limited
Liability Company acknowledges and accepts such direction and hereby agrees that
it shall, upon the written demand by the Administrative Agent, pay directly to
the Administrative Agent at its offices at Royal Bank Plaza, P.O. Box 50, 200
Bay Street, 12th Floor, South Tower, Toronto, Ontario M5J 2W7 any and all
distributions, income, and cash flow arising from the Partnership/Limited
Liability Company Interests whether payable in cash, property or otherwise,
subject to and in accordance with the terms and conditions of the
Partnership/Limited Liability Company Agreement. The Pledgee may from time to
time notify the Partnership/Limited Liability Company of any change of address
to which such amounts are to be paid.
Remainder of Page Intentionally Blank.
Signature Page to Follow.

Annex D - Page 1



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated in this Acknowledgment of Pledge.

                     
 
  By:                              
 
  Name:                              
 
  Title:                              
 
                        [PARTNERSHIP/LIMITED LIABILITY COMPANY]    
 
                   
 
  By:                                       as [General Partner] [Manager]    
 
                   
 
  By:                                  
 
      Name:            
 
      Title:  
 
       
 
         
 
       

Annex D - Page 2